OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The first and third causes of action sounding in malicious prosecution were properly dismissed inasmuch as neither contains any allegation of interference with plaintiffs person or property (Drago v Buonagurio, 46 NY2d 778; Williams v Williams, 23 NY2d 592). The fourth cause of action, characterized by appellant in our court as alleging a claim for prima facie or intentional tort, was likewise properly dismissed by the Appellate Division for the reasons stated in the opinion of Mr. Justice Herbert B. Evans. (Cf. Drago v Buonagurio, supra; Fischer v Maloney, 43 NY2d 553, 557-558.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order affirmed.